Citation Nr: 1826101	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  05-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected anaphylactic bee sting allergy. 

4. Entitlement to a compensable rating for an anaphylactic bee sting allergy. 

5. Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected anaphylactic bee sting allergy is denied. 

Entitlement to a compensable rating for an anaphylactic bee sting allergy is denied. 

Entitlement to TDIU, subject to the laws and regulations governing the payment of monetary benefits is granted.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability is etiologically related to an in-service injury, event, or disease.

2. The Veteran's tinnitus is etiologically related to an in-service injury, event, or disease.

3. The most probative evidence of record, meaning the most competent and credible, is against finding that the Veteran's sleep apnea is related to his service or service connected disability.

4. The Veteran's service-connected anaphylactic bee sting allergy has not been manifested by a confirmed diagnosis with nonspecific symptoms such as decreased appetite, weight loss, abdominal discomfort, weakness, inability to concentrate, and irritability.

5. The Veteran's service-connected disabilities have precluded him from substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have been met.38 U.S.C. § 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for tinnitus have been met.38 U.S.C. § 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C. §§ 1131, 1154 (West 214); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

4. The criteria for a compensable rating for service-connected anaphylactic bee sting allergy have not been met. 38 U.S.C. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.3, 4.7, 4.88b, Code 6399-6313 (2017).

5. The criteria for a TDIU have been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from active duty from July 1972 to February 1973, followed by service in the Ohio National Guard from February 1982 to December 1995 and prior Reserve component service totaling three months and one day, including several periods of active duty for training. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge in a May 2010, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issues on appeal were remanded in November 2010, June 2012, and June 2017 for further development. 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for bilateral hearing loss

The Veteran contends that he has bilateral hearing loss related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has bilateral hearing loss that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active service.

 An essential element of a claim for service connection is evidence of a current disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

A December 2010 VA examination report revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
75
80
LEFT
60
60
65
70
80

The Veteran's speech recognition score was 94 percent for the right ear and 94 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's service treatment records (STRs) are negative for any complaints of, or treatment for, hearing loss. However, the Veteran asserts that he was exposed to loud noises during his service due to the proximity of his barracks and the military flight line; exposing him to continuous aircraft noises. The Board finds that some exposure to acoustic trauma during the Veteran's service is consistent with the circumstances of the Veteran's service. As such, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. 

The Veteran's STRs reflect a couple notable audiograms during the Veteran's military service.

The first is an audiogram for entrance into active military service in February 1972. The Veteran's February 1972 entrance examination reflected the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
X
0
LEFT
20
5
0
X
15

In Hensley v. Brown, 5 Vet.App. 155, 157   (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflects that the Veteran's bilateral hearing was within normal limits upon entering service.

The second notable in service audiogram was performed just prior to the Veteran's separation from active service in January 1973.The audiogram reflected the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
10
LEFT
0
10
0
5
10

In a December 2010 VA examination report, the VA examiner opined that the Veteran's current hearing loss is unlikely caused or related to excessive noise exposure during military service. In support of the medical conclusion the examiner noted the Veteran's normal hearing results during his entrance examination and upon separation. The examiner explained that there was no threshold shifts during the Veteran's military service. 

In an April 2015 addendum opinion, the examiner reiterated the December 2010 medical opinion opining that it is less likely than not that hearing loss were caused by, or related to, acoustic trauma during service. Again, the examiner's conclusion was based in part on the assumption that there was no threshold shift in the Veteran's hearing during active duty. 

The Board finds that the December 2010 VA opinion and the April 2015 addendum opinion in regard to the Veteran's bilateral hearing loss disability to be of little probative value.

The December 2010 and April 2015 examiner incorrectly noted the Veteran's hearing with no in-service threshold shift. As reflected in the above audiograms the Veteran's hearing acuity did experience an adverse numerical shift in at least two frequencies, namely at 1,000 and 4,000 Hertz.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral hearing loss disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for bilateral hearing loss disability is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for tinnitus

The Veteran contends that he has tinnitus related to his military service. Specifically, the Veteran asserts that his claimed tinnitus is related to his active military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

The question for the Board is whether the Veteran's tinnitus is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to, or aggravated by, his active military service.

The Veteran asserts that he was exposed to loud noises during his service due to the proximity of his barracks and the military flight line; exposing him to continuous aircraft noises. The Board has already conceded some exposure to acoustic trauma during the Veteran's service is consistent with the circumstances of the Veteran's service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). In the present case, the December 2010 VA examination report reflects the Veteran with tinnitus. Additionally, the Veteran has made consistent statements in regard to the onset of his tinnitus.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for tinnitus is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected anaphylactic bee sting allergy 

The Veteran contends that he has sleep apnea related his service-connected anaphylactic bee sting allergy related to his military service.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310 (a), (b).

The question for the Board is whether the Veteran's claimed sleep apnea is related to, or aggravated by, his service-connected anaphylactic bee sting allergy. 

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's claimed sleep apnea is related to, or aggravated by, his military service, to include secondary to a service-connected anaphylactic bee sting allergy.

The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss sleep apnea or sleep impairment during active service.

In a July 2008 VA examination, the examiner opined that the Veteran's sleep apnea is not caused by or the result of a bee sting or medications taken for the bee sting, or medications taken for a psychiatric disorder. The examiner explained the Veteran has a typical presentation of adult onset sleep apnea with known risk factors which include obesity, age, diabetes and impotence. The examiner noted that bee stings may cause some swelling and obstruction of the throat but would not present a chronic, nightly and sleep related apnea as experienced by the Veteran. 

In a December 2010 VA opinion, the examiner concurred with the July 2008 VA medical opinion adding that there is no relationship between the Veteran's sleep apnea and his service-connected anaphylactic bee sting allergy.

In September 2017, the previous December 2010 VA examiner reiterated their December 2010 medical conclusion, adding that the medical evidence does not meet the 50 percent probability threshold in their opinion.

Based on the above, the Board finds service connection for a disability related to the service-connected anaphylactic bee sting allergy is not warranted.

The Board notes that the Veteran may sincerely believe that his sleep apnea is causally related to his service-connected anaphylactic bee sting allergy. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the claimed disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to a compensable rating for an anaphylactic bee sting allergy 

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected anaphylactic bee sting allergy has been rated as noncompensable under Diagnostic Code 6399-6313. 38 C.F.R. § 4.88b (2017).

Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned. 38 C.F.R. § 4.27. DC 6399 refers to an unlisted infectious disease, and DC 6313 refers to Avitaminosis.

Under Diagnostic Code 6313, a 10 percent rating is assigned for a confirmed diagnosis with nonspecific symptoms such as decreased appetite, weight loss, abdominal discomfort, weakness, inability to concentrate, and irritability. A 20 percent evaluation is assigned for stomatitis or achlorhydria or diarrhea. A 40 percent evaluation is assigned for stomatitis, diarrhea, and symmetrical dermatitis. A 60 percent evaluation is assigned for stomatitis, diarrhea, and symmetrical dermatitis with mental symptoms and impaired bodily vigor. A 100 percent evaluation is assigned for marked mental changes, moist dermatitis, inability to retain adequate nourishment, exhaustion, and cachexia. 38 C.F.R. § 4.88b, Diagnostic Code 6313 (2017).

In order for the Veteran's anaphylactic bee sting allergy to warrant a compensable initial rating, he must have a confirmed diagnosis with nonspecific symptoms. 38 C.F.R. § 4.88b, Diagnostic Code 6313 (2017). The evidence fails to establish that the Veteran has experienced any symptoms related to his anaphylactic bee sting allergy throughout the appeals period.

A December 2010 VA examination report noted the Veteran as having no symptoms associated with his anaphylactic bee sting allergy. Additionally, a September 2015 VA examination report also noted the Veteran with no symptoms associated with his anaphylactic bee sting allergy.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable disability rating for his service-connected anaphylactic bee sting allergy. There is no clinical evidence of residual symptoms associated with the Veteran's anaphylactic bee sting allergy throughout the appeals period. As such, a compensable initial rating cannot be assigned.

The Board has reviewed the remaining diagnostic codes relating to infectious diseases, immune disorders, and nutritional deficiencies, but finds that they are inapplicable in this case. 38 C.F.R. § 4.88b, Diagnostic Codes 6300-6354 (2017). 

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable disability rating throughout the appeal period. As such, assignment of staged ratings is not warranted. See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to a compensable disability rating for anaphylactic bee sting allergy must be denied. T

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Entitlement to TDIU

The Veteran contends that he is unable to obtain or maintain employment due to his service-connected disabilities. The record shows that the Veteran is currently unemployed.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. § 3.340, 3.341, 4.16 (2017).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16(a) (2017).

For a veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. 4.16 (a) (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that prior to this decision, the Veteran's combined evaluation for compensation purposes was 70 percent, with his acquired psychiatric disability rated as 70 percent disabling. As such, even without updating the Veteran's new combined disability rating (for which the RO will provide subsequent to this decision), the Veteran does meet the schedular requirements of 38 C.F.R. § 4.16 (a). 

The question for the Board is whether the Veteran's service connected disabilities preclude him from obtaining or maintaining any gainful employment. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's service-connected disabilities have precluded him from substantially gainful employment.

A September 2013 private psychological report from Dr. E. M. concluded that the Veteran is totally and permanently unemployable based solely on his service-connected acquired psychiatric disability. Dr. E. M. explained that the Veteran's mental instability is visible and severe in nature.

In a December 2013 Employment Evaluation, the examiner concluded it is at least as likely as not that the Veteran's service-connected abilities prevent him from securing and following a substantially gainful occupation. The examiner further noted the Veteran's non service-connected disabilities and explained while they pose contributing effects, the Veteran's service-connected disabilities alone has rendered him unemployable. The examiner based the conclusion on the claims folder, the Veteran's lay statements, and the available medical evidence.

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has been unable to secure or maintain a substantially gainful occupation as a result of service-connected disabilities. Therefore, entitlement to a TDIU is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Robert V. Chisholm, Attorney]
Department of Veterans Affairs


